Citation Nr: 1819465	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arooj Sami, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1969 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction now lies with the VA RO in Sioux Falls, South Dakota.

The Board notes that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for Reiter's disease in the September 2012 rating decision.  The Veteran was issued a statement of the case in response to his notice of disagreement in April 2014.  However, in his June 2014 substantive appeal, the Veteran expressly limited his appeal to the issue of entitlement to service connection for a neck disability.  Therefore, the Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has reported that he sustained neck injuries during the course of his duties as a pilot.  Specifically, the Veteran has reported that unexpected acceleration by his co-pilot caused him to injury his neck.  A review of his service treatment records (STRs) shows that the Veteran did in fact seek treatment for neck pain on multiple occasions while in active service.  

In March 2014, a VA medical opinion was obtained.  At that time, the examiner opined that it was less likely as not that the Veteran's complaints of intermittent muscular neck strain during service were related to, or were the first manifestation of his current arthritic spondylitic cervical spine diagnosis.  In this regard, the examiner noted that there was no distinct injury to the Veteran's neck noted in the STRs.  The examiner noted that the Veteran's in-service diagnosis of neck strain was not consistent with his current diagnosis of cervical spondylosis.  Finally, the examiner noted that the Veteran's current diagnosis was more likely related to age related degenerative changes.   

The Board finds that the March 2014 medical opinion incomplete and as such, not adequate for adjudication purposes.  In this regard, the examiner failed to give appropriate consideration to the Veteran's documented reports of injury and pain in service.  Specifically, the examiner failed to address the Veteran's competent statements regarding the sudden onset of neck pain symptoms due to high acceleration flying and the continuity of symptoms since active service.  Moreover, the medical opinion did not address the impact, if any, of the Veteran's military occupation as a pilot required to fly at 9G on the Veteran's his later development of a neck disability.

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present neck disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present neck disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present neck disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  

In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the onset and continuity of his symptoms of neck pain.  Further, the examiner should presume that the Veteran's neck injuries occurred as described while participating in flying maneuvers as a pilot during active service.

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any additional development determined to be warranted.  

4. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


